                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

WENDY CHISHOLM                                             CIVIL ACTION

VERSUS

THE GUARDIAN LIFE INSURANCE                                NO.: 18-00728-BAJ-RLB
COMPANY OF AMERICA

                                       RULING AND ORDER

          Before the Court are cross-motions for summary judgment filed by Defendant,

The Guardian Life Insurance Company of America (“Defendant” or “Guardian”), and

Plaintiff, Wendy Chisholm (“Plaintiff” or “Chisholm”). Both Defendant’s Motion for

Summary Judgment, (Doc. 20),1 and Plaintiff’s Motion for Summary

Judgment, (Doc. 22),2 request that the Court grant summary judgment pursuant

to Federal Rule of Civil Procedure 56 regarding Defendant’s decision to deny Plaintiff

long term disability benefits. Oral argument is not necessary. For the reasons stated

herein, Defendant’s Motion for Summary Judgment, (Doc. 20), is GRANTED IN

PART and DENIED IN PART, and Plaintiff’s Motion for Summary Judgment,

(Doc. 22), is DENIED.

I.        BACKGROUND

          Plaintiff was an employee of Delta Career Education Corporation (“Delta”),

which sponsored an employee welfare benefit plan which included a group disability

benefits policy, funded and administered by Defendant and governed by the


1   Plaintiff opposes Defendant’s motion. (Doc. 26).

2   Defendant opposes Plaintiff’s motion, (Doc. 32), and Plaintiff replied. (Doc. 33).

                                                       1
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1991, et

seq. (“ERISA”). (Doc. 1, at ¶¶ 8, 9, 16). Since January 17, 2008, Plaintiff worked for

Delta as a Medical Assistant. (Doc. 1, at ¶ 16). In 2009, Plaintiff was diagnosed with

Dercum’s disease, a painful disease that causes multiple tumors to grow on and

impinge upon peripheral nerve endings. (Doc. 22–1, at p. 8).

       Plaintiff became disabled on May 7, 2009 and applied for and was granted

short term disability benefits. (Doc. 1, at ¶¶ 19-21). Plaintiff then sought long term

disability benefits (“LTD”) from Defendant, which Defendant approved and paid

under the Plan’s 24-month “own occupation” provision. On September 19, 2016,

Defendant advised Plaintiff that LTD benefits would cease on October 4, 2016,

because Defendant’s ongoing review revealed that Plaintiff was capable of full-time

sedentary work. (Doc. 1, at ¶¶ 22-23). Plaintiff appealed Defendant’s decision to

deny LTD benefits, and Defendant informed Plaintiff on January 5, 2018 that she

would no longer receive LTD benefits because the medical evidence did not support

functional limitations or restrictions that would prevent Plaintiff from performing

the major duties of any gainful work on a full-time basis. (Doc. 1, at ¶ 36).

      A.     The Disability Plan

      Defendant issued Group Plan No. G-00351631-HC (“the Plan”), of which Delta

was a participating employer. (Doc. 16-1, at pp. 1-312). The relevant part of the Plan

provides:




                                          2
      Schedule of Benefits

      Own Occupation Period

      The first 24 months of benefit payments from this plan.

      When Benefits End

      When Payments End: A covered person’s benefits from this plan will
      end on the earliest of the dates shown below:

      (a) The date he or she is no longer disabled.

      (b) The date he or she earns, or is able to earn, the maximum earnings
      allowed while disabled under this plan.

      (c) The date he or she is able to perform the major duties of his or her
      own occupation on a full-time basis with reasonable accommodation that
      an employer is willing to provide.

(Doc. 16-1, at pp. 167, 227). The Definitions Section of the Plan provides in relevant

part as follows:

      Disability or Disabled: These terms mean a covered person has
      physical, mental or emotional limits caused by a current sickness or
      injury. And, due to these limits, he or she is not able to perform the
      major duties of his or her own occupation or any gainful work as shown
      below:

      (1) During the elimination period and the own occupation period, he or
      she is not able to perform, on a full-time basis, the major duties of his or
      her own occupation.

      (2) After the end of the own occupation period, he or she is not able to
      perform, on a full-time basis, the major duties of any gainful work.

      Gainful Occupation or Gainful Work: Work for which a covered
      person is, or may become, qualified by: (a) training; (b) education; or (c)
      experience. When a covered person is able to perform such work on a
      full-time basis, he or she can be expected to earn at least 60% of his or
      her indexed insured earnings, within 12 months of returning to work.

(Doc. 16-1, at pp. 247-248).

                                           3
       B.     Plaintiff’s Claim and Defendant’s Denial of LTD Benefits

       Plaintiff was diagnosed with Dercum’s disease in 2009, and her last day of

work was May 6, 2009. Defendant received Plaintiff’s claim for LTD benefits on May

15, 2009. (Doc. 16-7, at p. 222).

       Dr. Brown-Manning stated in a claim form that Plaintiff was unable to work

and that a release to return to work was pending a specialist evaluation. (Doc. 16-7,

at pp. 177-182). LTD benefits were approved beginning August 5, 2009. (Doc. 16-7,

at p. 138).

       On December 17, 2009, Dr. Cavell, an internal medicine specialist, advised

Defendant in an Ongoing Physician’s Statement of Disability (“OPSD”) that Plaintiff

suffered from multiple sites of pain and was being treated with analgesics,

antidepressants and surgical incision of nodules. (Doc. 16-7, at pp. 100-101). Her

condition was diagnosed as “retrogressed”, with a “poor” prognosis, and a Class 5

Physical Limitation assignment. (Id. at p. 101). Dr. Cavell anticipated that Plaintiff

would never be released to work. (Id.). In an OPSD issued in August 2010, Dr. Cavell

confirmed the prognosis. (Doc. 16-6, at p. 152).

       On October 29, 2010, Plaintiff was awarded Social Security Disability benefits

(“SSD”). (Doc. 16-6, at pp. 154-155). The Social Security Administration (“SSA”)

notified Plaintiff that she became disabled on May 5, 2009, and the award of disability

was “totally favorable”.   (Id.).   Defendant received an SSA Notice of Award on



                                          4
December 9, 2010 that found that Plaintiff became disabled on May 5, 2009 and was

entitled to benefits beginning November 2009. (Doc. 20-1, at p. 5).

        On April 21, 2011, Dr. Cavell completed a Physical Capabilities Evaluation

(“PCE”) that indicated that Plaintiff was capable of sedentary work. (Doc. 16-6, at p.

110).   Plaintiff was also capable of lifting/carrying and pushing/pulling up to five

pounds frequently and up to ten pounds occasionally. (Id., at p. 109). Dr. Cavell also

noted that Plaintiff had the ability to perform simple grasping, fine manipulation and

pushing/pulling arm controls with both hands but was unable to firmly grasp with

either hand. (Id.). Plaintiff was found to be capable of operating desk machines, such

as a keyboard and stapler. (Id., at p. 110). In his Attending Physician’s Statement

(“APS”) of the same date, Dr. Cavell noted that Plaintiff suffered from multiple

painful tumors and was again assessed a Class 5 Physical Impairment. (Doc. 16-6,

at p. 113). Interestingly, Dr. Cavell again opined that Plaintiff would never be

released to work. (Id.).

        In a PCE and an APS dated July 25, 2011, Ashley Olivier, a family nurse

practitioner, explained that Plaintiff continued to suffer from “multiple painful

tumors” and assessed Plaintiff with Class 5 Physical Limitations. (Doc. 16-6, at pp.

74-75). The PCE reflected that Plaintiff was capable of sitting, standing and walking

for one hour each at a time and for a total of two hours during an average workday.

(Doc. 16-6, at p. 72).     She also opined that Plaintiff was capable of lifting/carrying

and pushing/pulling up to five pounds frequently and up to ten pounds occasionally.

(Id.). Plaintiff was not capable of firm grasping, operating desk machines, or precise



                                             5
manual dexterity and was unable to work due to the permanent restrictions. (Id.).

On the basis of this evaluation, Defendant determined that Plaintiff was functionally

limited from performing gainful work on a full-time basis and continued LTD

benefits. (Doc. 16-6, at p. 32).

      On July 26, 2011, Defendant advised Plaintiff that the Plan’s definition of

“disability” changed from “Own Occupation” to any “Gainful Work”, effective August

5, 2011. (Doc. 16-6, at pp. 67-68).

      Plaintiff began treatments with Dr. Kevin Ingram in 2012. On January 20,

2012, Dr. Ingram completed an OPSD indicating Plaintiff suffered from multiple

painful tumors and that her condition was unchanged, assessing her with a Class 5

Physical Impairment. (Doc. 16-6, at pp. 8-9). Dr. Ingram anticipated that Plaintiff

would never be released to work. (Id.).

      An April 23, 2013 OPSD reflected Plaintiff suffered from multiple painful

tumors and that her condition was unchanged. She was then assessed with a Class 5

Physical Impairment. (Doc. 16-5, at pp. 115-116.) Also on April 23, 2013, Dr. Ingram

completed a PCE indicating that Plaintiff was capable of sitting, standing and

walking for one hour each at a time but not capable of performing these activities for

any duration during an average workday. (Doc. 16-5, at pp. 119-120). Plaintiff was

also not capable of working at heights, operating heavy machinery, operating desk

machines, performing precise manual dexterity, exposure to marked temperature

changes or dust, fumes, gases or chemicals. (Id.).




                                          6
       Dr. Ingram completed a PCE on February 18, 2015, describing similar

capabilities as those included in the April 23, 2013 PCE and provided Defendant with

medical records from September 16, 2013 through February 18, 2015. (Doc. 16-5, at

pp. 81-101).

       As a part of Defendant’s ongoing review, Charlotte Broderick, a registered

nurse, contacted Dr. Ingram’s office and requested additional information regarding

Plaintiff’s condition. (Doc. 16-5, at pp. 67-78). On April 28, 2015, Dr. Ingram’s office

reported that Plaintiff had over 400 tumors from head to toe and that several of the

tumors had been excised. (Doc. 16-5, at pp. 56-57.) Plaintiff’s specific restrictions

and/or limitations were “physical stress and excessive physical activity.” (Id.).

       Defendant requested that Plaintiff undergo an FCE in which Plaintiff

participated on September 24, 2015, with Bruce O’Dell, a licensed occupational

therapist, who, according to Defendant, concluded that Plaintiff demonstrated

abilities consistent with performing sedentary work. (Doc. 16-5, at pp. 8, 5-25, 30-

33).

       The FCE was sent to Dr. Ingram, who responded on July 27, 2016, agreeing

with the FCE’s findings. (Doc. 16-4, at p. 253). A vocational rehabilitation specialist,

Kimberly Stauder, conducted a labor market survey and a transferrable skills

analysis to determine whether there was gainful work in Plaintiff’s geographic area.

(Doc. 16-4, at pp. 247-251). Ms. Stauder found several occupations for which Plaintiff

was     qualified,    including     Medical     Technologist/Teaching       Supervisor,

Coordinator/Skill Training Program, Utilization Review Coordinator, Director of



                                           7
Volunteer Services and Director of Nurse’s Registry. (Id.). On September 19, 2016,

Defendant advised Plaintiff that LTD benefits would only be paid through October 4,

2016. She was also advised of her appeal rights. (Doc. 16-4, at pp. 241-245).

         C.    Plaintiff’s Appeal

         On March 17, 2017, Plaintiff appealed Defendant’s decision to discontinue

benefits.     (Doc. 16-4, at pp. 116-178).       Plaintiff claimed that her medication

diminished her focus, lessened her executive functions and seriously impacted her

ability to perform any occupation. Also, Plaintiff claimed that Defendant did not

consider the severe pain and fatigue that affected her ability to work. Plaintiff

asserted that she was unable to work continuously and had insufficient bilateral

manual dexterity.      She argued that Defendant did not take into account the

cumulative impact of Plaintiff’s multiple conditions, and she challenged whether the

FCE evidenced that she was capable of working. Plaintiff argued that the vocational

findings were biased and unreliable and that the labor market survey was

inappropriate because Plaintiff lived over 100 miles from the location of the survey.

(Id.).

         Defendant acknowledged the appeal on March 23, 2017 and requested that

Plaintiff execute medical authorizations. (Doc. 16-4, at p. 111). Plaintiff provided

medical records from Dr. Ingram from October 20, 2016 through December 14, 2016,

and from Dr. Ledbetter, one of her treating physicians, from August 16, 2016 through

November 30, 2016. (Doc. 16-4, at pp. 146-178).




                                             8
      Dr. Ingram examined Plaintiff on October 10, 2016 and reported that Plaintiff

claimed muscle pain and weakness but no anxiety, depression, problems sleeping or

concentrating. She was assessed with Dercum’s disease, diabetes mellitus, migraine

headaches and hypertension. Plaintiff also requested a pain management doctor and

was referred to Dr. Dole. (Doc. 16-4, at pp. 162-163).

      On November 30, 2016, Plaintiff was unable to honor her appointment with

Dr. Ledbetter because she could not leave work. (Doc. 16-4, at p. 176). Dr. Ledbetter’s

office discontinued opiates for Plaintiff, and she responded that she would seek a

referral for a new pain management physician. (Id.).

      On May 30, 2017, Plaintiff’s new pain management physician, Dr. Dole,

treated her. (Doc. 16-4, at pp. 45-71). His impression was that Plaintiff had lower

back pain with spondylosis and radiculopathy, Dercum’s disease and chronic pain

syndrome. (Doc. 16-4, at pp. 60-61). He prescribed Norco and ordered Plaintiff to

return in one month. (Id.).

      Defendant received voluminous medical records in response to its request,

summarized in part in Defendant’s motion.         Ultimately, it concluded that an

independent medical examination was necessary. (Doc. 20-1, at pp. 11-13).

      D.     Plaintiff’s IME

      Dr. Luke Lee, a physician in occupational medicine, examined Plaintiff on

September 20, 2017. (Doc. 16-2, at pp. 194-199). Dr. Lee found that Plaintiff showed

no signs of discomfort or pain, and the examination of her abdomen, arms and legs

was normal, as was the mental examination. (Id.). Dr. Lee concluded that Plaintiff



                                          9
had a medium level work capacity. (Id., at p. 197). Defendant later followed-up with

Dr. Lee, inquiring whether his findings correlated with the September 24, 2015 FCE.

(Doc. 16-2, at pp. 198-199). Dr. Lee responded in the positive. (Id.). He agreed that

Plaintiff could function at a sedentary level of work and that there was no medical

evidence identifying any cognitive impairment or dysfunction. (Id.). There was no

indication that Plaintiff was suffering from side effects due to her prescribed

medication. (Id.).

      The results of the IME were shared with Dr. Ingram, Dr. Ledbetter, and Dr.

Dole. Dr. Ingram and Dr. Ledbetter agreed with the results of the IME. (Doc. 16-2,

at pp. 185, 191). Dr. Dole did not respond.

      Defendant requested that vocational rehabilitation specialist, Jennifer

Rupnik, review Plaintiff’s file. She noted that Plaintiff demonstrated variable effort

during the September 2015 FCE and may have been able to do more. (Doc. 28-4).

Plaintiff’s work history was not consistent with industrial production type work.

(Id.). Ms. Rupnik’s skills analysis and labor market survey found several occupations

in the Vidalia area for Plaintiff, including Medical Technologist, Skill Training

Coordinator, Director of Nurses’ Registry, Job Development Specialist and Insurance

Clerk. (Id.).

      On January 5, 2018, Defendant notified Plaintiff of its conclusion that the

medical evidence did not support Plaintiff’s claim of her inability to perform the major

duties of full-time gainful work.    (Doc. 16-2, at pp. 2-13).      It then discontinued

Plaintiff’s benefits, and advised her of her ERISA rights. (Id.).



                                          10
      E.     Procedural History

      On July 31, 2018, Plaintiff filed suit against Defendant, seeking past and

unpaid LTD benefits, pre-judgment interest, attorneys’ fees and costs, and an order

for future LTD benefits. (Doc. 1, at p. 10). Defendant asserted a counterclaim for

attorneys’ fees and costs. (Doc. 9, at p. 9). Defendant moves the Court to grant

summary judgment in its favor, arguing that it did not abuse its discretion in

determining that Plaintiff no longer met the definition of disability under the Plan’s

“any gainful work” standard, after Defendant approved and paid the maximum

benefits for her condition under the Plan’s 24-month “own occupation” provision and

for a portion of the “any gainful work” plan provision. (Doc. 20–1, at p. 1). Defendant

also moves the Court to award it reasonable attorney’s fees and costs under 29 U.S.C.

§ 1132(g). (Doc. 20-1, at p. 2).

      Plaintiff filed a cross-motion for summary judgment, arguing that there is no

genuine issue of material fact that Plaintiff is disabled according to the terms of the

Plan, and Defendant’s decision to deny Plaintiff’s LTD benefits was “arbitrary and

capricious.” (Doc. 22–1, at p. 5).      Plaintiff contends that Defendant ignored her

treating physicians’ statements that she was permanently disabled and will never be

released to work and ignored her pain and fatigue. (Id.). Plaintiff also argues that

Defendant had a conflict of interest because it both funded and administered the

Plan, which is a factor in determining whether Defendant’s decision was an “abuse of

discretion.” (Doc. 22-1, at pp. 6-7).



                                            11
      Based on the evidence presented and the applicable law, the Court concludes

that there is no genuine issue of fact and Defendant is entitled to judgment as a

matter of law.

II.   LEGAL STANDARD

      Pursuant to Federal Rule of Civil Procedure 56, “The [C]ourt shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). In determining whether the movant is entitled to summary judgment, the

Court views the facts in the light most favorable to the non-movant and draws all

reasonable inferences in the non-movant’s favor. Coleman v. Houston Independent

School Dist., 113 F.3d 528, 533 (5th Cir. 1997).

      After a proper motion for summary judgment is made, the non-movant must

set forth specific facts showing there is a genuine issue for trial. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986). At this stage, the Court does not evaluate the

credibility of witnesses, weigh the evidence, or resolve factual disputes.         Int’l

Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert. denied, 502

U.S. 1059 (1992). However, if the evidence in the record is such that a reasonable

jury, drawing all inferences in favor of the non-moving party, could arrive at a verdict

in that party’s favor, the motion for summary judgment must be denied.             Int’l

Shortstop, Inc., 939 F.2d at 1263.

      On the other hand, the non-movant’s burden is not satisfied by some

metaphysical doubt as to the material facts, or by conclusory allegations,



                                          12
unsubstantiated assertions, or a mere scintilla of evidence. Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994). Summary judgment is appropriate if the non-

movant “fails to make a showing sufficient to establish the existence of an element

essential to that party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). In

other words, summary judgment will be appropriate only “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

affidavits if any, show that there is no genuine issue as to any material fact, and that

the moving party is entitled to judgment as a matter of law.” Sherman v. Hallbauer,

455 F.2d 1236, 1241 (5th Cir. 1972).

III.   ANALYSIS

       A.     Whether Defendant’s Role as Plan Administrator and its
              Funding of the Benefits Program Created a Conflict of Interest

       As an initial matter, the Court must determine whether Defendant’s role as

plan administrator and its funding of the benefits program created a conflict of

interest. Metropolitan Life Insurance Co. v. Glenn, 554 U.S. 105 (2008). Plaintiff

argues that Defendant operated under a conflict of interest because it determined

whether Plaintiff was eligible for benefits and also paid those disability benefits, and

in doing so, Defendant abused its discretion. (Doc. 22–1, at pp. 6–7). Defendant

admits that it was “operating under a structural conflict of interest” but argues that

there is no evidence that “such a conflict” affected its decision or that there was an

abuse of discretion. (Doc. 32, at p. 14).

       A court must consider a plan administrator's conflict of interest when

determining whether an administrator abused its discretion in denying a claimant

                                            13
benefits under ERISA. Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989). A conflict of interest exists when “a plan administrator both evaluates claims

for benefits and pays benefits claims.” Metro. Life Ins. Co., 554 U.S. at 112.

      In Metro. Life Ins. Co., the United States Supreme Court examined an

insurance company's potential conflict of interest when it served as both

administrator and insurer of the employer's LTD plan and denied an employee's

benefits claim. The Court recognized that a clear conflict of interest occurs in the case

of an “employer that both funds the plan and evaluates the claims.” Id. at 108, 112;

see also Firestone Tire and Rubber Co., 489 U.S. at 115 (weighing company's role as

administrator and payer of benefits in deciding whether company abused its

discretion in denying employee benefits). In Davis v. Aetna Life Ins. Co., the United

States Court of Appeals for the Fifth Circuit found that a “structural conflict” of

interest existed where Aetna was both the administrator and insurer of the plan. 699

F. App’x 287, 293 (5th Cir. 2017); see also Holland v. Int'l Paper Co. Ret. Plan, 576

F.3d at 248.

      Here, Defendant agrees that a structural conflict of interest existed; however,

Defendant argues that there is no evidence that such a conflict affected Defendant’s

decision on Plaintiff’s claim. (Doc. 32, at p. 14). The Court’s independent analysis

clearly reveals that a structural conflict of interest existed. As such, this Court finds

that Defendant had a conflict of interest when it evaluated Plaintiff’s disability claim

because it both funded the disability program and made benefits eligibility decisions.




                                           14
      As in Davis, however, the analysis does not end with the finding of a structural

conflict of interests.   It is within the Court's discretion to weigh the conflict in

assessing the plan administrator's decision to deny benefits. A conflict of interest will

be one of many factors a court considers in assessing the legality of a benefits denial

decision. Metro. Life Ins. Co, at 115–17.

      Conflicts of interest should be given more weight where the facts show that it

likely affected the benefits decision. Such is the case “where an insurance company

administrator has a history of biased claims administration.” Metro. Life Ins. Co., at

117. The Fifth Circuit permits a court to weigh a plan administrator's conflict of

interest more heavily when the facts surrounding the decision suggest “procedural

unreasonableness.” Truitt v. Unum Life Ins. Co. of Amer., 729 F.3d 497, 509–10 (5th

Cir.2013). A decision is procedurally unreasonable when the method utilized by the

plan administrator to make the benefits decision was not based on the uncontroverted

medical facts. Id. On the other hand, a conflict of interest should be given little weight

when an administrator actively attempts to make an accurate decision and reduce

bias such as by “walling off claims administrators from those interested in form

finances, or ... imposing management checks that penalize inaccurate decision

making irrespective of whom the inaccuracy benefits.” Metro. Life Ins. Co., at 117.

      In Davis, the Fifth Circuit did not give significant weight to the insurer’s

conflict of interest.    The court noted that the insurer, Aetna, did not ignore or

mischaracterize the recommendations of the treating physicians. Rather, Aetna

placed greater weight on other relevant medical evidence that concluded that the



                                            15
plaintiff was not permanently disabled, which is clearly permissible. See, e.g., Black

& Decker Disability Plan v. Nord, 538 U.S. 822, 834, 123 S.Ct. 1965, 155 L.Ed.2d 1034

(2003) (noting that while “[p]lan administrators ... may not arbitrarily refuse to credit

a claimant’s reliable evidence, including the opinions of a treating physician,” ERISA

does not require plan administrators to accord special deference to the opinions of a

claimant’s treating physicians); Corry v. Liberty Life Ass. Co. of Boston, 499 F.3d 389,

401 (5th Cir. 2007) (plan administrator did not abuse its discretion in crediting its

consulting physicians over the claimant’s treating physicians; this merely constituted

a “battle of the experts,” where the administrator was “vested with [the] discretion to

choose one side over the other”).

      Also, while a plan administrator cannot pick and choose the evidence it

provides to peer reviewers in an effort to obtain a favorable report that supports its

desired outcome, Aetna listed the records it considered. Davis, at 294-95. It was

determined that the materials that Plaintiff believed should have been considered

would likely not have had an effect on the opinions of the medical professionals

selected by Aetna. Davis, at 295.

      In sum, the record in Davis did not reveal any evidence that would allow the

court to draw a reasonable inference that Aetna’s structural conflict of interest may

have influenced its benefits decision. The Fifth Circuit concluded that Aetna’s

structural conflict of interest itself need not be accorded “particularly great weight”

when considering whether Aetna abused its discretion. Davis, at 295.




                                           16
      Additionally, in Holland, the Fifth Circuit gave little weight to an employer's

conflict of interest where the plan administrator submitted the employee's records to

“independent medical professionals” whose compensation did not depend on the

outcome of the case. Holland, at 249. Also, the employee presented no evidence

regarding any financial benefits the employer would have received by denying the

claim, how the conflict affected the decision, or any history of the administrator

abusing its discretion. Id.; see also Anderson v. Cytec Indus. Inc., 619 F.3d 505, 512

(5th Cir. 2010) (holding that a conflict of interest was an insignificant factor because

the employee could produce no evidence establishing that the conflict influenced the

benefits decision and the plan administrator consulted with independent experts

prior to making the decision).

      Here, Plaintiff provided no evidence to show how the conflict affected the

benefits decision. (Doc. 22–1). Plaintiff presented no evidence regarding any financial

benefits the employer would have received by denying the claim, how the conflict

affected the decision, or any history of Defendant abusing its discretion. Plaintiff

simply asserts, without pointing to any specific evidence, that because Defendant had

a conflict of interest and denied her claim that the conflict affected the decision.

      On the other hand, as in Davis, Defendant pointed to evidence that it

thoroughly reviewed Plaintiff's disability status and consulted with independent

medical experts. Davis, at 294-95; Holland, 576 F.3d at 244. Defendant took active

steps to ensure the accuracy of the benefits decision by soliciting another medical

opinion, independent of the others, and remaining in communication with Plaintiff.



                                           17
There is no evidence in the record that shows that Defendant had a history of abusing

its discretion or of how the decision to deny benefits specifically affected Defendant’s

financial “bottom line”. Thus, it is unlikely that the conflict affected the Defendant’s

benefits decision. Therefore, despite Defendant's structural conflict of interest, the

Court will not accord Defendant's conflict of interest significant weight when

reviewing the benefits decision under the abuse of discretion standard of review.

      B.     Whether Defendant Abused its Discretion by Terminating
             Plaintiff’s LTD Benefits

      The Court now turns to the merits of the claim. Both parties agree that the

Court should review Defendant’s denial of Plaintiff's LTD benefits under an

“arbitrary and capricious standard” of review because the benefits plan gives the

administrator “discretionary authority” to interpret plan terms. (Doc. 32, at p. 1).

      A person denied benefits has the right to challenge that denial in federal court.

Metro. Life Ins. Co., 544 U.S. at 108. The standard of review for denial of benefits

made by an ERISA plan administrator is de novo “unless the benefit plan gives the

administrator fiduciary discretionary authority to determine eligibility for benefits or

to construe the terms of the plan.” Firestone Tire & Rubber Co., 489 U.S. at 115.

      Under the Plan, Defendant was the “Claims Fiduciary” with discretionary

authority to determine eligibility for benefits and to construe the terms of the plan

with respect to claims and was vested with authority to “interpret how this Plan is to

be administered.” (Doc. 20-1, at p. 17, n.136, citing Doc. 16-1, at p. 305). Therefore,

an abuse of discretion standard is applied to review Defendant’s decision to terminate

Plaintiff’s LTD benefits. Plaintiff has the burden of proof under ERISA to prove that


                                          18
the administrator abused its discretion. Ellis v. Liberty Life Assurance Co. of Boston,

394 F.3d 262, 273 (5th Cir. 2005).

      The Fifth Circuit outlined a two-step procedure for reviewing an

administrator’s interpretation and application of an ERISA plan for abuse of

discretion. Id., at 269-70. In the first step, the Court must first determine whether

the administrator’s determination was legally correct. If it was legally correct, there

is no abuse of discretion, and the inquiry ends. Id., at 270. If the determination by

the administrator was not legally correct, then the Court reviews the decision to

determine if there was an abuse of discretion.           Id.    However, where the

administrator’s determination is a factual determination, as it is here, the Court is

not confined to the two-step analysis and may review the determination under an

abuse of discretion standard. Adams v. Metro. Life Ins. Co., 549 F.Supp.2d 775, 787

(M.D. La. 2007) (citing Gellerman v. Jefferson Pilot Fin. Ins. Co., 376 F.Supp.2d 724,

733 (S.D. Tex. 2005)).

      “If the plan fiduciary’s decision is supported by substantial evidence and is not

arbitrary or capricious, it must prevail.” Schexnayder v. Hartford Life & Acc. Ins.

Co., 600 F.3d 465, 468 (5th Cir. 2010). “Substantial evidence is more than a scintilla,

less than a preponderance, and is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Lain v. UNUM Life Ins. Co. of Am., 279

F.3d 337, 342 (5th Cir. 2002). A plan’s decision is arbitrary “only if made without a

rational connection between the known facts and the decision or between the found

facts and the evidence.” Meditrust Fin. Servs. Corp. v. Sterling Chems., Inc., 168 F.3d



                                          19
211, 215 (5th Cir. 1999). Under the abuse of discretion standard, the Court’s review

of the administrator’s decision need not be particularly complex or technical; it need

only assure that the administrator’s decision falls somewhere on a continuum of

reasonableness – even if on the low end.” Corry, 499 F.3d at 398. The Court’s review

is limited to the record before Defendant when it made its decision. See Vega v. Nat’l

Life Ins. Servs., 188 F.3d 287, 299-300 (5th Cir. 1999)(abrogated on other grounds).

      The overarching theme of Plaintiff’s challenge to Defendant’s decision to

decline LTD benefits is that Plaintiff does not agree with Defendant’s reliance on the

FCE and IME conducted by medical professionals chosen by Defendant. (Doc. 22-1,

at pp. 10-19). Rather than rely upon the earlier opinions of Plaintiff’s treating

physicians from 2010-2013, Defendant relied upon the later FCE by Mr. O’Dell from

September 2015 and the IME by Dr. Lee from September 2017. Plaintiff does not

take issue with Defendant’s procedure in evaluating her claim or in interpreting the

Plan. Plaintiff’s disagreement is with the fact that Defendant made its decision

largely based upon the more recent FCE and IME. Plaintiff’s focus is on presumed

bias, not procedure.   Defendant maintains that its decision to discontinue LTD

benefits to Plaintiff was “legally correct” based on “substantial evidence” and was not

“arbitrary and capricious” as a matter of law. (Doc. 32, at p. 1). The Court agrees

with Defendant.

             1.     Treating Physicians v. Physicians Chosen by Defendant

      In support of her position as to why Defendant’s decision was arbitrary and

capricious, Plaintiff argues that Defendant ignored the opinions of her treating



                                          20
physicians and relied upon opinions rendered by Defendant’s chosen physicians.

(Doc. 26, at p. 5; Doc. 22-1, at pp. 10-19). Specifically, she asserts that the findings of

Dr. Cavell and Dr. Ingram, and her ongoing complaints of pain, were not fairly

considered in conjunction with the opinions of Defendant's doctors. (Doc. 22-1, at pp.

8-10). The Supreme Court and the Fifth Circuit have rejected any proposition that a

plan administrator must attach significant weight to a party's treating physicians.

Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003); e.g., Becknell v.

Long Term Disability Plan for Johnson & Johnson and Affiliated Companies, 510 F.

App'x 317, 320 (5th Cir.2013). Nonetheless, the Supreme Court has also held that

plan administrators cannot “arbitrarily refuse to credit a claimant's reliable evidence,

including the opinions of a treating physician.” Black & Decker Disability Plan, at

834.

         In this case, the evidence reveals that Defendant gave credit to all medical

evidence provided by Plaintiff’s treating physicians, considered Plaintiff’s “entire

medical and claim file, and conducted a “full and fair review of her file”. (Doc. 32, at

p. 9).    This is memorialized in the denial letters under the headings “Decision

Summary” and “Summary of Appeal Decision,” respectively. (Doc. 16-4, at pp. 241-

245; Doc. 16-2, at pp. 2-13). In the initial denial letter, Defendant stated that it

requested a Functional Capacity Evaluation from “your physician, Dr. Ingram[,] on

June 9, 2015. Dr. Ingram provided the FCE RX on June 16, 2015.” (Doc. 16-4, at p.

241). Defendant’s letter affirming the denial of disability benefits reflects that it

further considered Plaintiff’s application for LTD benefits, Plaintiff’s entire file,



                                            21
medical records from Dr. Brown-Manning, medical records from Dr. Ledbetter,

medical records from Dr. Cavell, the Notice of Award from the SSA, multiple FCEs

that were completed over the years, medical records from nurse practitioner Ashley

Olivier, medical records from Dr. Ingram, numerous PCEs that were completed over

the years, the recommendations of Defendant’s in-house nurse case managers, the

FCE completed by Mr. O’Dell, the recommendations of two vocational rehabilitation

specialists, medical records from Dr. Dole, and the IME by Dr. Lee. (Doc. 16-2, at pp.

4-12).

         Furthermore, “the job of weighing valid, conflicting professional medical

opinions is not the job of the courts; that job has been given to the administrators of

ERISA plans.” Corry, 499 F.3d at 401. The Fifth Circuit allows an administrator to

rely on the reports of medical professionals even when their opinion conflicts with

that of a treating physician, in cases where a medical professional only reviews a

claimant's file but does not physically examine him. Gothard v. Metro. Life Ins. Co.

491 F.3d 246, 249 (5th Cir. 2007). Therefore, Defendant’s decision to deny Plaintiff

disability benefits was not per se arbitrary and capricious, solely because it afforded

more weight to the reports of Defendant’s chosen physicians than that of Plaintiff’s

treating physicians.

         But the Court’s evaluation does not end there.     The Court must further

examine whether the other evidence in the record supports Defendant’s decision to

deny Plaintiff’s disability benefits. The Fifth Circuit has held that “the law requires

only that substantial evidence support a plan fiduciary's decisions, including those to



                                          22
deny or to terminate benefits, not that substantial evidence ... exists to support the

employee's claim of disability.” Corry, at 402.

      The Fifth Circuit has considered the argument that a plan administrator

abused its discretion in denying disability benefits because it relied upon its chosen

physicians who were allegedly biased against the plaintiff in their review of her

records and in rendering opinions on her condition. McDonald v. Hartford Life Group

Ins. Co., 361 F. App’x 599, 601 (5th Cir. 2010). Similar to Plaintiff’s arguments here,

the plaintiff in McDonald alleged that the administrator did not order her to undergo

a physical examination, did not consider her “subjective complaints of pain”, and that

the evidence, in general, did not support the decision. Id. at 609–14. The Court

dismissed the argument that the physicians were biased because the claimant failed

to provide evidence to establish how the physicians received benefits from a diagnosis

that included findings that a claimant is able to work or to point to evidence that

proved a financial arrangement between the doctors and the plan administrator. Id.

at 610.

      Here, Plaintiff complied with an FCE and IME conducted by physicians chosen

by Defendant. Those examinations were in person and included a physical and

mental assessment of Plaintiff. Although Plaintiff argues that Mr. O’Dell and Dr.

Lee did not consider her complaints of pain or consider the entirety of her medical

records, the FCE report and IME report reflect otherwise. (Doc. 16-5, at pp. 5-25;

Doc. 16-2, at pp. 194-199). The FCE report contains an entire section addressing

Plaintiff’s pain. (Doc. 16-5, at pp. 20-21). The IME report provides a summary of



                                          23
Plaintiff’s history and present illness, (Doc. 16-2, at p. 194), and states that Dr. Lee

reviewed numerous medical records from July 2009 through December 2016, as well

as clinic notes from Dr. Dole in May 2017. (Doc. 16-2, at p. 195). Dr. Lee specifically

stated, “The examinee reported a clinical history of diffuse pain. However, there was

no pain reported throughout the entire interview or examination process. There was

no pain activity or physical discomfort noted. Other than the reported pain as a

symptom of her Dercum[‘s] disease, she had no other symptom complaint.” (Doc. 16-

2, at p. 196). Plaintiff is correct that Dr. Lee states that he not “a pain physician” and

is not “qualified to comment on chronic pain management”, (Doc. 16-2, at p. 197);

however, this statement was made in response to a specific question asking for a

treatment plan for chronic pain – a request that is probably better posed to a pain

management physician and having nothing to do with an ability to work.

      Further, Plaintiff provided no evidence to establish that the physicians

received financial or other benefits from their professional opinions, including the

finding that Plaintiff is able to work at a sedentary level, nor has she pointed to any

evidence to prove that a financial arrangement existed between Mr. O’Dell, Dr. Lee,

and Defendant.

      Like the claimant in Corry, at 392, Plaintiff received disability benefits for 24

months before the definition of “disability” changed in her case. (Doc. 16-4, at p. 241).

Plaintiff received LTD benefits from August 5, 2009 to August 4, 2011, when the

determination of “disability” changed. She then continued to qualify for and receive

benefits until Defendant terminated them effective October 4, 2016, following the



                                           24
finding that she was no longer disabled as defined by the Plan. (Doc. 16-4, at pp. 241-

42). Like the administrator in Corry, Defendant reviewed reports from numerous

medical specialists, all of whom actually examined Plaintiff. In addition, medical

information from Plaintiff’s treating physicians was also considered, along with

evidence provided by Plaintiff, including her complaints of pain. The medical

professionals who reviewed Plaintiff's medical records and examined her at the

request of Defendant formed the opinion that she demonstrated abilities consistent

with sedentary work. (Doc. 16-2, at pp. 6-11). Moreover, both of Plaintiff’s treating

physicians, Dr. Ingram and Dr. Ledbetter, agreed with the IME findings by Dr. Lee.

(Doc. 16-2, at p. 11).   The vocational reports, which contained available jobs in

Plaintiff’s geographic area that qualified as “gainful” work under the terms of the

Plan, also confirmed that she would be able to perform comparable work. (Doc. 16-2,

at pp. 7, 12).

       Furthermore, like the extensive investigation conducted by the administrator

in Corry, Defendant considered all additional evidence that Plaintiff submitted when

she appealed the benefits decision, which included Plaintiff’s specific complaints that

her medications diminished her focus and concentration, lessened her executive

functions, and impacted her ability to perform any occupation. Defendant considered

Plaintiff’s complaints of severe pain and fatigue.      The “cumulative impact” of

Plaintiff’s medical conditions was considered.       Updated medical records were

requested from Plaintiff’s treating physicians and considered on appeal. (Doc. 16-2,

at pp. 7-11). Defendant accounted for all of Plaintiff's subjective complaints of pain



                                          25
made before and during the appeals process. This is evident in Defendant’s letter to

Plaintiff affirming the termination of her disability benefits. (Doc. 16-2, at pp. 4–12).

       After thoroughly reviewing all of the available information in [the] file,
       we have determined that the evidence indicates that Ms. Chisholm is
       capable of full[-]time sedentary work. Although the medical records
       document Ms. Chisholm’s ongoing complaints of pain, she reports that
       the prescribed medication improves her symptoms. The medical records
       do not include reports of fatigue. The medical reports also lack evidence
       that her prescribed medications cause lack of concentration or focus,
       impairing her ability to be employed. Following his IME, Dr. Lee
       concluded that Ms. Chisholm is capable of sedentary work. Two of Ms.
       Chisholm’s physicians, Dr. Ingram and Dr. Ledbetter, agreed with the
       IME findings. Sedentary occupations do exist in Ms. Chisholm’s
       geographic area that are considered gainful according to the plan
       provisions. Therefore, we have concluded that Ms. Chisholm no longer
       satisfies the definition of disability and we are unable to consider
       additional benefits on this claim.

(Doc. 16-2, at p. 12).

       Also, Defendant commissioned Dr. Lee to review Plaintiff's medical reports and

the evidence as well as to examine Plaintiff to ensure that the administrator made

the correct decision. Dr. Lee opined that Plaintiff could perform sedentary work and

confirmed this finding with Plaintiff’s treating physicians, Dr. Ingram and Dr.

Ledbetter. (Doc. 16-2, at p. 11). Although Plaintiff disputes that her treating

physicians agreed with Dr. Lee’s IME, the record evidence clearly reflects that they,

in fact, did so. (Doc. 16-2, at pp. 185, 191).

       Plan administrators may not ignore consistent complaints of pain as

subjective, but they are not required to give such complaints determinative weight.

See Corry, 499 F.3d at 400–01. Nor are plan administrators required to explain why




                                             26
they credited evidence that contradicts a claimant’s reported limitations. See Nord,

538 U.S. at 834.

          Plaintiff argues that Defendant erroneously relied upon medical evidence and

opinions from “biased” physicians. Plaintiff argues that Defendant arbitrarily and

capriciously denied her disability claim by solely relying on the opinions of doctors

who were paid by Defendant to render their opinions on her condition. (Doc. 22-1, at

p. 10).

          However, this argument is unavailing because Plaintiff provides no evidence

in the record to support this assertion. The evidence in the record fails to show any

financial arrangement between Defendant and Mr. O’Dell and Dr. Lee that would

give them an incentive to give an inaccurate opinion regarding Plaintiff's condition.

Furthermore, the record reflects that Plaintiff's treating physicians, Dr. Ingram and

Dr. Ledbetter, agreed with Dr. Lee’s conclusion that Plaintiff could perform sedentary

work. Only after Defendant terminated Plaintiff's disability benefits did Plaintiff

argue that her medications challenged her focus and caused fatigue such that she

could not perform any work. On appeal, Defendant considered this new argument,

requested updated medical records, conducted an IME, and concluded that no

evidence supported Plaintiff’s unsupported and conclusory complaint.        Although

Plaintiff points to earlier medical opinions from 2015 from her treating physicians

that opined that she could not return to work, this is outweighed by the weight of the

more recent medical evidence supporting the plan administrator's findings of




                                           27
Plaintiff's work capabilities. Regardless, Defendant was within its rights to attach

more weight to the most recent recommendations.

      The Court’s review of the record supports a finding that Defendant’s denial of

LTD benefits was supported by substantial medical evidence and was not arbitrary

and capricious.

             2.     SSA Award

      Plaintiff argues that the SSA awarded her disability benefits and found her

totally disabled and that Defendant ignored this finding. (Doc. 22-1, at pp. 19-20).

Defendant contends that it did, in fact, consider the SSA finding and award. (Doc.

20-1, at p. 20). Defendant specifically points to its acknowledgement of the SSA

award in its January 5, 2018, letter; however, Defendant argues that its decision was

based on the more recent medical reports and the current evidence that supports

Plaintiff’s ability to perform gainful work. (Doc. 20-1, at p. 20). Plaintiff argues that

the Court should consider the favorable SSA disability determination when assessing

the arbitrariness and capriciousness of the benefits decision. (Doc. 22-1, at pp. 19-20).

      First, the Court notes that the SSA notice is dated October 29, 2010 and was

based on the information available up to that date. (Doc. 16-6, at pp. 154-55). Second,

Defendant acknowledged the SSA notice and addressed it in its second denial letter,

stating that its decision to deny ongoing LTD benefits “is based on more recent

medical reports and current medical evidence that supports [Plaintiff’s] ability to

perform gainful work”. (Doc. 16-2, at p. 12). There is no evidence that the SSA award

was “ignored” by Defendant.



                                           28
      A plan administrator's failure to consider a contrary SSA award in its benefits

decision can be “an important factor in its own right (because it suggest[s] procedural

unreasonableness)” and it “justifie[s] the court in giving more weight to [a] conflict

[of interest].” Metro. Life Ins. Co., at 118. The Fifth Circuit has found that an

administrator's failure to address an SSA award that conflicted with its benefits

decision was unreasonable despite substantial evidence that supported its decision.

Schexnayder, at 471. However, a contrary SSA disability award does not, in itself,

prove that an administrator abused its discretion in rendering its benefits decision.

Plaintiff must show that the SSA made its disability determination contrary to the

administrator's findings at the time Defendant found Plaintiff to be ineligible for

disability benefits. See, e.g., Marrs v. Prudential Ins. Co. of Amer., 444 F. App'x 75,

77 (5th Cir.2011). Here, the SSA made its determination in 2010; Defendant made

the same determination as the SSA in 2010; Defendant revised its determination in

2016 based on new and more recent medical evidence. This does not equate to the

SSA and Defendant making contrary determinations just because the determinations

were made at different times based on different information.

      Regardless, the SSA findings are not binding on Defendant. While SSA

disability findings are “ ‘relevant and instructive’ in a Court's determination of

whether a plan administrator acted arbitrarily and capriciously,” it is well

established that “Social Security determinations are not binding upon a plan

administrator.” Adams v. Metro. Life Ins. Co., 549 F.Supp.2d 775, 788 (M.D.La.2007)

(quoting Gellerman v. Jefferson Pilot Fin. Ins. Co., 376 F.Supp.2d 724, 735



                                          29
(S.D.Tex.2005); Norton v. Prudential Ins. Co. of Amer ., 51 F. App'x at *3 (“while an

ERISA plan administrator might find a social security disability determination

relevant or persuasive, the plan administrator is not bound by the social security

determination.”); Williams v. Hartford Life Ins. Co., 243 F. App'x 795, 797 n.1 (5th

Cir.2007) (plan administrator was “not required to defer to a Social Security ruling.”).

      Here, the record reflects that Defendant received and considered the SSA

award in 2010. Approximately six years later and after new medical evidence had

developed that supported a finding that Plaintiff could work at a sedentary level,

Defendant denied LTD benefits.       The record reflects that Defendant specifically

acknowledged the SSA award and confirmed that it considered same in its denial of

benefits. Therefore, it is reasonable for the Court to conclude that Defendant was

procedurally reasonable in its consideration of the SSA award and did not act

arbitrarily and capriciously.

             3.     Summary

      Based on the facts, evidence in the record, and applicable law cited herein, the

Court finds that Defendant did not arbitrarily and capriciously deny Plaintiff's claim

for disability benefits. Substantial evidence in the administrative record supports

Defendant's decision terminating Plaintiff's benefits in 2016, and Plaintiff has failed

to establish that there was an abuse of discretion. The Defendant, The Guardian Life

Insurance Company of America’s, Motion for Summary Judgment is GRANTED, and

the Plaintiff, Wendy Chisholm’s, Motion for Summary Judgment is DENIED.

Plaintiff’s claims must be dismissed.



                                          30
      C.      Attorney’s Fees and Costs

      The Court, in its discretion, may award reasonable attorney’s fees and costs to

either party. 29 U.S.C. § 1132(g). The Court considers the following factors in its

determination of whether to award fees: (1) the opposing party’s bad faith or

culpability; (2) the opposing party’s ability to pay the fees; (3) the deterrent effect

such an award would have on the offending parties; (4) whether the party requesting

attorney’s fee sought to benefit all participants of an ERISA plan or to resolve a

significant legal question involving ERISA itself; and (5) the relative merits of the

parties’ positions. Iron Workers Local No. 272 v. Bowen, 624 F.2d 1255, 1266 (5th

Cir. 1980).

      Defendant seeks an award of attorney’s fees and costs and argues that Plaintiff

filed her lawsuit without considering the “burgeoning jurisprudence” that grants

deference to plan administrators. (Doc. 20-1, at 21). Defendant also argues that

Plaintiff failed to consider the terms of the Plan, that her treating physicians agreed

with the FCE and IME, and failed to provide evidence that she could not return to

full-time sedentary work. (Id.). Therefore, Defendant concludes, awarding attorney’s

fees and costs to Defendant would be an “appropriate deterrent”. (Id.).

      Plaintiff also seeks an award of attorney’s fees if she is the “prevailing party”.

(Doc. 22-1, at 27). Plaintiff’s request for fees is based upon Federal Rule of Civil

Procedure 54(d). (Id.).

      The Court denies all motions for attorney’s fees and costs. First, Plaintiff is

not the “prevailing party”; therefore, she is not entitled to an award of attorney’s fees



                                           31
based upon the grounds asserted. Second, the factors considered under 29 U.S.C. §

1132(g) do not weigh in favor of an award to Defendant. Plaintiff’s claim for the

reinstatement of LTD benefits and her lawsuit are not in bad faith.            Plaintiff

advanced substantive and non-frivolous arguments in support of her claim. Further,

neither Defendant, nor Plaintiff has put forth any evidence of whether Plaintiff is

able to pay an award of attorney’s fees and costs. Considering that she has not

worked since 2009 and that she has not received LTD benefits since 2016, the Court

expresses doubt as to Plaintiff’s ability to pay fees. Similarly, no party has put forth

any evidence or argument as to whether the award of fees would act as a deterrent,

who would benefit from such an award, and whether any party lacked merit in their

position. Therefore, since none of the factors weigh in favor of an award, Defendant’s

motion for attorney’s fees and costs is denied.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that The Guardian Life Insurance Company of America’s

Motion for Summary Judgment (Doc. 20) is GRANTED IN PART and DENIED

IN PART.

      IT IS FURTHER ORDERED that Wendy Chisholm’s Motion for Summary

Judgment (Doc. 22) is DENIED.




                                          32
     The Guardian Life Insurance Company of America’s Motion for Summary

Judgment is GRANTED.

     The Guardian Life Insurance Company of America’s motion for an Award of

Attorney’s Fees and Costs is DENIED.

     IT IS FURTHER ORDERED that Plaintiff’s claims again Defendant are

DISMISSED.




                 Baton Rouge, Louisiana, this 30th day of March, 2020.



                                   __________________________________________
                                   BRIAN A. JACKSON, DISTRICT JUDGE
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA




                                       33
